DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Applicants' arguments, filed 09/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Previous
1) Claims 1-3, 11-12, 17-19, 23, 24, 26-29, 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., (US 3,622,662) in view of Vemishetti et al. (WO 2015/195140).
	Roberts et al. teaches a dental cream (orally acceptable carrier) comprising zinc oxide, zinc phosphate, or an alkali metal phosphate to “stabilize the prevent separation of the cream” (Abstract).
	Roberts teaches a specific embodiment comprising 1% zinc orthophosphate, zinc sulfate, glycerine (humectant), sodium lauryl sulfate (surfactant), calcium carbonate (abrasive) and 18.5% water (an orally acceptable carrier) (Example 2B at col. 4). 
Here the amount of orthophosphate appears to be sufficient to stabilize stannous ions released from the stannous ion source, as per claims 1-2.
stannous fluoride” (col. 3, lines  59-64), which may be present in the compositions at a concentration range of “0.01 to 1 percent” (Id. at line 70).  Here the conversion of stannous species to stannic species less than 10%, as per claim 27, would have been implicit.
	
	The amount of water may be adjusted such that it is at least 25% insofar as Roberts teaches, “In general, the liquids in the dental cream will comprise chiefly water, glycerin, aqueous solutions of sorbitol . . . polyethylene glycol 400“ wherein “[t]he total liquid content will generally be about 20-75 percent by weight of the formulation” (col. 2, lines 21-27). Polyethylene glycol 600, as per claim 29, is an obvious variant of polyethylene glycol 400.  The compositions also comprise “natural and synthetic gums”, as per claim 29.
	
The compositions also comprise alkali phosphate, e.g. “tetrasodium pyrophosphate” (a polyphosphate) (col. 2, lines 1-2), which would have provided a reservoir of orthophosphate provided by hydrolysis of the polyphosphate, as per claim 6.
	Since the compositions are applied to dental enamel the property of treating or reducing dental erosion and remineralization, as per claims 19 and 20, would have been implicit.  Roberts also teaches that the compositions have “beneficial effect on the care dimunition of enamel solubility in acid and protection of the teeth against decay” (col. 3, lines 59-63).   
	
Roberts et al. teaches using “a buffering system . . . to assure maintenance of a pH within the aforesaid range in order to insure against a reduction in activity of the compositions which occurs under more alkaline or acidic conditions” (col. 1, lines 32-36), but  does not teach an organic acid buffer system.
Note: the buffering system is a result-effective-variable insofar as it is used to “insure against a reduction of the compositions”.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)). Accordingly, it would have been obvious to optimize a range. 
Vemishetti et al. is pertinent for teaching oral care compositions comprising a source of stannous ions, such as “stannous fluoride” (p. 3, para. [0017-0018]), an insoluble source of zinc ions, such as “zinc phosphate” (p. 3, para. [0013]), and “a buffering system comprising citric acid wherein the amount of citric acid is at least 1% by weight of the composition” (p. 2, lines 3-4).  The buffering system “comprises citric acid and sodium citrate, in particular trisodium citrate” (p. 5, para. [0028]), as per claim 14.  According to Vemisheti et al., “It has been surprisingly found that an amount of citric acid greater than 0.6%, by weight of the oral care composition will result in substantially more zinc ions and or stannous ions being present in the composition” (Id.).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the buffer system of Vemishetti et al. in the compositions of Roberts et al. for the advantage of significantly enhancing bioavailability of zinc and stannous, as taught by Vemishetti et al.  
Accordingly, it would have been obvious to combine the zinc phosphate with stannous fluoride, a citrate buffer including citric acid and trisodium citrate, a polyphosphate, sorbitol, and at least 25% water, as per claims 12, 28, 29.  The limitation of having greater than 50% total zinc as soluble zinc after 13 weeks storage, would have been implicit. Having greater than 50% of total zinc as soluble zinc after 13 weeks, as per claim 26, or a reservoir of zinc phosphate in sorbitol, combination of ingredients as per claims 23-24, would have been implicit.

Previous
2) Claims 1-3, 11-12, 17-19, 23-24, 26-29, 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Rege et al., (US 2015/0305993) further in view of Vemishetti et al. (WO 2015/195140).
Rege et al. teaches “oral care compositions, for example a dentifrice or mouthwash, comprising zinc phosphate” as a “preformed salt” (Abstract).
The compositions comprise “stannous fluoride” as a fluoride ion source, which may be present from 0.01% to about 10%, as per claim 28 (p. 4, para. [0065]); “buffering agents, e.g., sodium phosphate buffer (e.g., sodium phosphate monobasic and disodium phosphate)” (p. 2, para. [0023]); “Water: The oral compositions may 
The prior art teaches a specific embodiment comprising 1% zinc phosphate, 0.32% sodium fluoride, 28.4% sorbitol, 20% glycerin,  0.5% tetrasodium pyrophosphate (polyphosphate/TSPP), QS water (~16.7%) (carrier), silica abrasive, 1.5% sodium lauryl sulfate, 3% PEG600, 1.0% zinc citrate (organic acid buffer), 3.5% sodium phosphate dibasic (buffering agent/source of phosphate ion), xanthan gum (p. 7, Example 1, Table 1, 4th formulation).
Note: humectants such as sorbitol typically comprise water, e.g. about 30%. Accordingly, the embodiment would have more water than the added free water.  Water also functions as a humectant.  See also of Rege et al. teaching, “The amount of water in the compositions includes the free water which is added plus that amount which is introduced with other materials” (page 6 paragraph [0084]).  Accordingly, it would have been obvious to have at least 25% water.
Since the embodiment comprises 1% zinc phosphate, it comprises a reservoir of orthophosphate sufficient to stabilize stannous ions released from the stannous ion source etc. as per claim 1.  It would also provide the molar ratio, as per claim 17, and result in the ingredients, as per claim 23-24, storage stability, as per claim 26-27.
Stannous fluoride is not the required/preferred species of fluoride; however, its selection would have been obvious given its plain enumeration in the prior art.

Rege et al. does not teach a buffer comprising citric acid and trisodium citrate.

Vemishetti et al. is pertinent for teaching oral care compositions comprising a source of stannous ions, such as “stannous fluoride” (p. 3, para. [0017-0018]), an insoluble source of zinc ions, such as “zinc phosphate” (p. 3, para. [0013]), and “a buffering system comprising citric acid wherein the amount of citric acid is at least 1% by weight of the composition” (p. 2, lines 3-4).  The buffering system “comprises citric acid and sodium citrate, in particular trisodium citrate” (p. 5, para. [0028]), as per claim 14.  According to Vemisheti et al., “It has been surprisingly found that an amount of citric acid greater than 0.6%, by weight of the oral care composition will result in substantially more zinc ions and or stannous ions being present in the composition” (Id.).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the buffer system of Vemishetti et al. in the compositions of Rege et al. for the advantage of significantly enhancing bioavailability of zinc and stannous, as taught by Vemishetti et al.  
Accordingly, it would have been obvious to combine the zinc phosphate with stannous fluoride, a citrate ion source, a polyphosphate, sorbitol, and at least 25% water, as per claims 12, 28, 29.  The limitation of having greater than 50% total zinc as soluble zinc after 13 weeks storage, as per claim 9, would have been implicit. Having greater than 50% of total zinc as soluble zinc after 13 weeks, as per claim 26, or a reservoir of zinc phosphate in sorbitol, combination of ingredients as per claims 23-24, would have been implicit.

3) Claims 1-4, 11-12, 23-24, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manahan et al., (US 3,227,617) in view of Vemishetti et al. (WO 2015/195140).
	Manahan teaches dentifrice compositions comprising “a fluoride compound which releases fluoride in water and a compatible polishing material comprising a mixture of insoluble alkali metal metaphosphate and an insoluble calcium or magnesium polishing agent” (col. 1, lines 16-21).  The combination “inhibits the solubility of tooth enamel in acid solution” (col. 3, lines 68-72).
	As a dentifrice, applying the composition, as per claim 31, would have been expected.
	The reference patent claims a dental cream “comprising about 0.4% stannous fluoride, about 40 to 60% by weight of a compatible polishing material comprising a major proportion of insoluble sodium metaphosphate and about 1 to 10% of a calcium phosphate, and about 0.5 to 5% by weigh of a water-soluble anionic organic synthetic detergent suspended in a gel comprising about 10 to 40% by weight of water and 10 to 40% by weight of humectant” (col. 9, Claim 22).
	The reference teaches a more specific embodiment of the dental cream (orally acceptable carrier) comprising 0.4% stannous fluoride, 5% anhydrous dicalcium phosphate (orthophosphate, orally acceptable salt of phosphoric acid), 0.5% sodium benzoate (organic acid buffer) 29.4% glycerin, 14.3% water (col. 6, Example II).

	The prior art compositions are not required to have at least 25% water; however, since the compositions comprise 10 to 40% water it would have been obvious to have 25% or more.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as less than 10% of the stannous ions are converted to stannic ion (clms. 1, 2 and 27), ion formations as per claim 23.
	Since other materials such as “water soluble inorganic polyphosphate salts, such as tetrasodium pyrophosphate  or disodium diacid pyrophosphate” (col. 6, lines 20-26), it would have been obvious to have orthophosphate provided by hydrolysis of a polyphosphate in situ, as per claim 6.
	The compositions of Manahan et al. also include sorbitol, which may be present form 20-75% by weight (col. 5, lines 22-25), as per claims 1, 12, 19, 25, 28.

Manahan et al. does not teach zinc phosphate.

Vemishetti et al. is pertinent for teaching oral care compositions comprising a source of stannous ions, such as “stannous fluoride” (p. 3, para. [0017-0018]), an insoluble source of zinc ions, such as “zinc phosphate” (p. 3, para. [0013])

The reference also teaches “a buffering system comprising citric acid wherein the amount of citric acid is at least 1% by weight of the composition” (p. 2, lines 3-4).  The buffering system “comprises citric acid and sodium citrate, in particular trisodium citrate” (p. 5, para. [0028]), as per claim 14.  According to Vemisheti et al., “It has been surprisingly found that an amount of citric acid greater than 0.6%, by weight of the oral care composition will result in substantially more zinc ions and or stannous ions being present in the composition” (Id.).
Concerning claims 1 and 26, Vemishetti et al. teaches compositions having “greater than 50% soluble zinc ions (e.g. for a composition with 1% by weight (1.0) of an insoluble zinc ion source, the amount of zinc would be greater than 0.5% (0.5) after aging for 13 weeks at 40°C), in other embodiments greater than 60%, greater than 70%, or greater than 80%, after aging for 13 weeks at 40°C” (p. 3, para. [0014]).
Vemishetti et al. also teaches gums (p. 7, para. [0040]), and PEG600 (p. 23, Formula A), as per claim 29.
The combination of references would have provided the molar ratio of claim 17.

It would have been obvious to add the zinc phosphate of Vemishetti et al. to the compositions of Manahan et al. for the advantage of therapeutic benefits such as reduced plaque, gum inflammation, gingivitis, and the like, as taught by Vemishetti et al.


Accordingly, it would have been obvious to combine the zinc phosphate with stannous fluoride, a citrate ion source, a polyphosphate, sorbitol, and at least 25% water, as per claims 10, 12, 28, 29.  The limitation of having greater than 50% total zinc as soluble zinc after 13 weeks storage, as per claim 9, would have been implicit. Having greater than 50% of total zinc as soluble zinc after 13 weeks, as per claim 26, or a reservoir of zinc phosphate in sorbitol, as per claim 25, combination of ingredients as per claims 23-24, would have been implicit.

Response to Arguments
i) Applicant argues that the water concentration shown in Rege is limited to mouthwashes.
However, the Examiner also noted in the rejection that the compositions of Rege, including toothpaste formulations, “may comprise significant levels of water” (see rejection 2 above).  It is well settled, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
No evidence has been provided showing the criticality of at least 25% water.



Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612